Citation Nr: 0944132	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-12 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a lung disability, 
to include as due to asbestos exposure.

2. Entitlement to service connection for an eye disability, 
to include as due to asbestos exposure and/or diabetes 
mellitus, Type II.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1960 to August 1964.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2007 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for a lung disability and for 
an eye disability.  The Veteran's claims file is now in the 
jurisdiction of the Oakland, California RO.  In the Veteran's 
April 2008 VA Form 9, substantive appeal, he requested a 
hearing before the Board.  However, in a statement received 
in May 2009, he withdrew such request.

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2009).

The Veteran's December 2006 to April 2009 VA outpatient 
treatment records have been associated with his claims file.  
In association with his claim of service connection for a 
lung disability, he was also afforded a VA examination in 
December 2006.  During this examination, the examiner 
identified several outstanding VA outpatient treatment 
records in his report, namely: records associated with July 
2003 treatment/hospitalization for an X-ray abnormality found 
in the chest, October 2000 and August 2003 pulmonary function 
test reports, and a July 1999 exercise treadmill test report.  
As such records form the basis for the examiner's opinion and 
are thus pertinent to the matter at hand, they must be 
secured for the record.  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA records are considered part of the record 
on appeal as they are in VA's constructive possession and may 
have bearing on the Veteran's claim).  

Regarding the Veteran's claim of service connection for an 
eye disability, he argues he has an eye disability that stems 
from his service in the U.S. Navy as a welder, as he was 
constantly exposed to light from the torches that they used 
and to asbestos.  He has also argued that his eye disability 
is related to his diabetes mellitus, Type II.  [Notably, 
inasmuch as service connection for diabetes mellitus, Type 
II, has been denied (see April 2009 rating decision), a 
threshold legal requirement for establishing secondary 
service connection is not met, i.e., it is not shown that the 
primary disability (diabetes mellitus) alleged to have caused 
or aggravated the disability for which secondary service 
connection is sought (an eye disability) is service-
connected.  38 C.F.R. § 3.310(a).  Accordingly, any claim of 
service connection for an eye disability as secondary to 
diabetes mellitus, Type II, is legally insufficient.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).]

The Veteran's STRs show that on August 1960 service entrance 
examination, a clinical evaluation of his eyes was normal.  
His visual acuity was 20/20 in the right eye and 20/25 in the 
left eye, but corrected to 20/20 by pinhole.  It was noted in 
his April 1960 report of medical history that he required 
glasses for reading.  In December 1962, the Veteran 
complained that his vision blurred and faded when he did 
close work, and had periodic headaches.  In September and 
October 1963, he was referred to an ophthalmologist for eye 
refractions that had been present since December 1962.  It 
was noted that he had not been given glasses in December 1962 
because they were unable to adequately correct his left eye.  
In February 1964, he was prescribed a replacement issue for 
glasses.  On July 1964 service separation examination, the 
Veteran's visual acuity was 20/20 in the right eye and 20/40 
in the left eye, but corrected to 20/20 by pinhole; this was 
not considered to be disqualifying.

Postservice VA outpatient treatment records show that in 
December 2006, the Veteran reported for a full glaucoma eye 
examination, complaining that his vision blurred when he was 
reading or looking at the computer.  After a full 
examination, the following were assessed: normal tension 
glaucoma suspect in both eyes; diabetes without retinopathy 
in both eyes; cataracts in both eyes; and refractive 
amblyopia in the left eye.

The Veteran has not been afforded a VA examination for an eye 
disability.  Under 38 C.F.R. § 3.159(c)(4), an examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation is enough 
to satisfy the "low threshold" requirement that a 
disability "may be associated" with service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

As outlined above, the record shows that the Veteran served 
as a ship pipefitter in the U.S. Navy and was likely exposed 
to some level of asbestos.  His STRs also reflect that he 
complained of and was treated for blurry, worsening vision in 
service.  As postservice treatment records show that he 
continues to have problems with his eyes, the Board finds 
that an examination to secure a medical advisory opinion is 
indicated.

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of any additional 
postservice treatment or evaluation he has 
received for his lung disability, records 
of which are not already associated with 
the claims file, and to provide any 
releases necessary for VA to secure 
records of such treatment or evaluation.  
The RO should obtain complete clinical 
records of all such treatment and 
evaluation from the sources identified, 
specifically including the outstanding VA 
outpatient treatment records identified in 
the December 2006 VA examination report.

2. 	The RO should then arrange for the 
Veteran to be examined by an 
ophthalmologist to determine the nature 
and etiology of his eye disability/defect, 
to include whether any such 
disability(ies) was (were) incurred in, or 
aggravated by, his service.  The Veteran's 
claims file, to include this remand, must 
be reviewed by the examiner in conjunction 
with the examination.  Upon interview and 
examination of the Veteran, and review of 
pertinent medical history, the examiner 
should provide opinions responding to the 
following:

(a) What is (are) the diagnosis(es) for 
the Veteran's current eye disability(ies)?  

(b) For each eye disability diagnosed that 
is found to not have pre-existed the 
Veteran's service, is it at least as 
likely as not (50 percent or better 
probability) that such is related to the 
Veteran's service, to include as due to 
asbestos exposure therein.

(c) For each eye disability diagnosed that 
is found to have pre-existed the Veteran's 
service, please provide an opinion as to 
whether such disability permanently 
increased in severity during service.  If 
a pre-existing eye disability is found to 
have increased in severity during service, 
please identify the evidence in the record 
that supports such finding, and indicate 
whether or not the increase was due to the 
natural progress of the disorder.

The examiner must explain the rationale 
for all opinions given.
3. 	The RO should then re-adjudicate 
the claims.  If either remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

